MEMORANDUM **
Juan Jose Maravilla-Alvarez, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) affirming without opinion an immigration judge’s (“IJ”) order denying his application for lawful permanent resident cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We deny the petition for review in part and dismiss it in part.
Reviewing de novo, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), we conclude that the government met its burden of demonstrating that Maravilla-Alva-rez is inadmissible pursuant to 8 U.S.C. § 1182(a)(6)(C)(ii)(I), for falsely representing himself to be an American citizen in order to gain admission. In light of this determination, we need not reach Maravil-la-Alvarez’s contentions regarding the other grounds of inadmissibility.
The IJ denied Maravilla-Alvarez’s cancellation of removal application in the exercise of his discretion. Pursuant to 8 U.S.C. § 1252(a)(2)(B)(i), we lack jurisdiction to review this determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (‘We [have] interpreted (B)(i) to encompass all discretionary decisions involved in the cancellation of removal context, including the ultimate discretionary decision to deny relief.”); see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Maravilla-Alvarez’s due process challenge to the BIA’s use of its streamlining procedure is foreclosed by Falcon Car-riche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003), and his remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.